Citation Nr: 1451950	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to January 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and assigned an initial 30 percent disability rating for PTSD.

The Veteran was initially scheduled for a videoconference hearing before the Board in July 2014.  However that was postponed and rescheduled in October 2014.  The Veteran did not report for the October 2014 hearing.   Therefore, the request is considered withdrawn. 38 C.F.R. § 20.704(d) (2014).


REMAND


The Veteran was last provided a VA PTSD examination in February 2010 with regard to the claim for service connection.  More than four years have passed since that examination.  Therefore, to ensure that the record contains evidence indicating the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In the May 2012 substantive appeal, the Veteran indicated that he received counseling once a week outside the VA.  Therefore, on remand, the Veteran should asked to provide VA with the identity of any outstanding treatment records and authorization to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claim on appeal.  Specifically, request the Veteran to submit authorization to obtain all private medical records from the private counselor he referenced in the May 2012 substantive appeal.  If the Veteran wants to obtain and submit those records himself, he may do so.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner must review the claims file and must note that review in the report.  Any necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms. The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

